DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Response to Amendment
Claim 1 has been amended, claims 20-22 have been newly added, and claims 4-6, and 10-19 remain withdrawn. Thus, claims 1, and 4-22 are pending with claims 1, 7-9, and 20-22 being considered in the present Office action. 
 
In view of the amendments, the 102 and 103 rejections from the previous Office action have been withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 7-9, and 20-22 are objected to because of the following informalities:  
Claim 1: line 41 recites “the first surface”, while in line 44 recites “the second surface”; in view of the foregoing, line 18 should be “a first surface and a second surface” instead of “first and second surfaces”.  Claims 7-9 depend on the objected claim, thus also objected to. 
Claim 20: Line 4 recites “the first conductive layer” while line 6 recites “the second conductive layer, thus, line 3 should recite “a first conductive layer and a second conductive layer” instead of “first and second conductive layers”. Claims 21-22 depend from claim 20, thus are also rejected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 23 recites “the current collecting section” which lacks antecedent basis. Examiner assumes line 18 recites “a current collecting section”, thereby establishing antecedent basis to line 23; in few of the foregoing, line 20 should recite “the current collecting section”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 2008/0254360), in view of Yamamura (US 2009/0017376, of record), hereinafter Miyazawa and Yamamura. As noted under 112 section,  line 18 of claim 20 is interpreted as “a current collecting section” and line 20 as “the current collecting section”, thereby making the features of claim 1 substantially the same as claim 20.
Regarding Claims 1, 8-9 and 20-21, Miyazawa teaches an electrode plate for a secondary battery, comprising: an active material layer (12) and a current collector (11), see e.g., Figs. 2A-2B and para. [0017]. 
Miyazawa does not teach both sides of the current collector are covered by active material. However, combining prior art elements according to known methods to 
Miyazawa does not teach the current collector comprises an insulating layer sandwiched by a first conductive layer and a second conductive layer, wherein the first conductive layer and the second conductive layer are respectively arranged on a first surface and a second surface of the insulating layer, wherein the first conductive layer and the second conductive layer each having a thickness of 0.7 um to 0.9 um. However, Yamamura teaches the use of a current collector (8) having a multilayered structure, see e.g., Fig. 1. The current collector (8) includes an insulating layer 15 sandwiched by two conductive layers (16A, 16B), see e.g., paras. [0021]-[0022]. The first conductive layer and the second conductive layer (16A, 16B) of the current collector each have a thickness of 0.7 µm to 0.9 µm (i.e., 0.1 µm to 5 µm, see e.g., para. [0024]). The current 
	The modification of the current collector of Miyazawa with the current collector features and active material placement of Yamamura (as detailed above) teaches the current collector comprises an insulating layer, a first conductive layer comprising a first body section (labelled in annotated Fig. 2A of Miyazawa), wherein a surface of the first body section that is away from the insulating layer is covered by the active material layer (12), a first protruding section arranged to connect to the first body section, wherein a surface of the first protruding section that is away from the insulating layer is not covered by the active material layer; a second conductive layer comprising: a second body section, wherein a surface of the second body section that is away from the insulating layer is covered by the active material layer (made obvious by Yamamura); a second protruding section arranged to connect to the second body section, wherein a surface of the second protruding section that is away from the insulating layer is not covered by the active material layer; wherein the first conductive layer and the second conductive layer are respectively arranged on a first surface and a second surface of the insulating layer (made obvious by Yamamura); various features of the modification described above have been labelled in annotated Figs. 2A and 2B of Miyazawa below. 

    PNG
    media_image1.png
    737
    467
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    378
    392
    media_image2.png
    Greyscale

Miyazawa further teaches a conductive structure (best seen in Figs. 2A and 2B) comprising: a first conductive member (2) arranged to connect to the first protruding section (see Fig. 2A); a second conductive member (labelled in annotated Figs. 2A and 2B) arranged to connect to the second protruding section (best seen in Fig. 2B where the second conductive member overlaps with the 2nd protruding section); wherein the second conductive member is bent towards the first conductive member (via “bent section” labelled in annotated figs) and connects to the first conductive member (2), see e.g., Figs. 2A and 2B, the first conductive member (2) extends away from the active material layer (12) and is beyond the second conductive member (see e.g., Fig. 2A), and a part of the first conductive member (2) beyond the second conductive member forms a current collecting section (labelled in annotated Fig. 2B) of the electrode plate for collecting current of the electrode plate, the current collecting section of the electrode plate has a surface area thus configured to be connected to an adapter sheet 
CH137-11US2The modification of Miyazawa with Yamamura further teaches the second conductive member (labelled in annotated Figs. 2A and 2B) comprises: a first connecting section (labelled in annotated Figs. 2A and 2B) arranged to connect to the second protruding section; a bent section (labelled in annotated Figs. 2A and 2B) bent towards the first conductive member (2) relatively to the first connecting section; and a second connecting section (labelled in annotated Figs. 2A and 2B) arranged to directly connect to the first conductive member (2); wherein the bent section connects the first connecting section with the second connecting section and the bent section is at least partially located at a side of the second protruding section, the side being away from the active material layer; wherein the first protruding section is configured to protrude away from the first body section and extend along the first surface of the insulator layer and away from the active material layer; the second protruding section is configured to protrude away from the second body section and extend along the second surface of the insulator layer and away from the active material layer; wherein the first conductive member (2) includes a third connecting section  (labelled in annotated Figs. 2A and 2B) arranged to connect to the first protruding section, and a fourth connecting section  (labelled in annotated Figs. 2A and 2B) disposed between the third connection section 
Regarding Claim 7, the modification of Miyazawa with Yamamura teaches the second connecting section (labelled in annotated Figs. 2A and 2B) connects to an end of the bent section, the end of the bent section is closer to the first conductive member (2) and extends away from the current collector 11. 
Regarding Claim 22, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “soldered”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner assumes the product suggested by the process is a connection between the first connecting section and the second protruding section, a connection between the third connecting section and the first protruding section and a connection between the second connecting section and the fourth connecting section. Miyazawa teaches such connections, as detailed in the rejection of claim 20, thereby meeting the claim language, see annotated Fig. 2A and para. [0018]). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Yamamura, in view of Mao et al. (US 2010/0178559) and Chiba et al. (JP JP2014053230), hereinafter Mao and Chiba. 
Regarding Claim 22, in another interpretation, Miyazawa does not teach the first connecting section is soldered to the second protruding section, the third connecting section is soldered to the first protruding section and the second connecting section is soldered to the fourth connecting section. However, Mao teaches soldering is one of many fixing methods between the tab and current collector foil; Chiba teaches soldering makes it possible to easily establish an electrical connection with low resistance, see e.g., para. [0026]. In view of the foregoing, it would be obvious to one having ordinary skill in the art the first connecting section is soldered to the second protruding section, the third connecting section is soldered to the first protruding section, and the second connecting section is soldered to the fourth connecting section because such a fixing method easily establishes a low resistance electrical connection. Moreover, the soldering would be obvious because the prior art has recognized substituting welding for soldering for the same purpose (fixing tabs to current collectors in the battery art), MPEP 2144.06, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729